Case 3:19-cv-00054-NKM-JCH Document 167 Filed 08/17/21 Page 1 of 5 Pageid#: 1511




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division


  KIERAN RAVI BHATTACHARYA,                      )
                                                 )
                    Plaintiff,                   )
                                                 )
  v.                                             ) Civil Action No. 3:19-CV-54-NKM-JCH
                                                 )
                                                 )
  JAMES B. MURRAY, JR., et al.,                  )
                                                 )
                    Defendants.                  )
                                                 )


       MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO SEAL EXHIBITS
       TO PLAINTIFF’S MOTIONS TO QUASH AND TO FILE OPPOSITION TO UNDER
                                    SEAL

             Defendants, by and through their undersigned counsel, state the following in support of

  their Motion to Seal the exhibits to Plaintiff’s Motions to Quash (“Exhibits”) (ECF Nos. 159-1 and

  161-1) and to file their Opposition to Plaintiff’s Motions to Quash (“Opposition’) under seal

  pursuant to Local Rule 9 and 42 C.F.R. § 2.64(a):

        I.      RELEVANT BACKGROUND

             On July 13, 2021 and July 15, 2021, Defendants issued subpoenas duces tecum

  (“Subpoenas”) to Metropolitan Psychiatric Services (“MPS”) and the University of Alabama

  System (“Alabama”) requesting medical records in connection with this matter. The Subpoenas

  contain patient identifying information.

             Plaintiff moved to quash the Subpoenas. See ECF Nos. 158 and 161. Plaintiff filed

  unredacted copies of the Subpoenas as exhibits to his Motions to Quash. See ECF Nos. 158-1 and

  161-1.
Case 3:19-cv-00054-NKM-JCH Document 167 Filed 08/17/21 Page 2 of 5 Pageid#: 1512




            In their Opposition, Defendants ask the Court to order the production of the subpoenaed

  records for good cause pursuant to 42 C.F.R. § 2.64. The Opposition refers to the patient by name

  and discusses the contents of the medical records requested via the Subpoena.

            The patient has not given written consent to disclosure of his or her information.

     II.       ARGUMENT

            An application for disclosure of patient records under 42 C.F.R. § 2.64 must be filed under

  seal unless: (1) the patient has consented to the disclosure of his or her information in writing; or

  (2) the application uses a fictitious name and contains no patient identifying information. 42 C.F.R.

  § 2.64(a). The patient has not authorized the public release of his or her identifying information.

  The Exhibits contain patient identifying information See ECF Nos. 158-1 and 161-1. Accordingly,

  Defendants ask that the Court seal the Exhibits and Defendants’ Opposition pursuant to 42 C.F.R.

  § 2.64.

            The Fourth Circuit has established certain steps a district court must take before documents

  within a case may be filed under seal. Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).

  Such an order will not be valid unless the district court (A) provides notice to the public and gives

  the public an opportunity to object to the sealing, (B) considers less drastic alternatives, and (C)

  provides specific findings in support of the decision to seal and the rejection of alternatives. Id.

  All prerequisites are satisfied here.

            A. Public Notice

            Contemporaneously filed with this Motion, Defendants have filed a Notice of this Motion

  to be docketed by the Clerk, which will provide the public with an opportunity to bring objections,

  if any, to sealing the documents that are the subject of this Motion. It is sufficient to docket the




                                                     2
Case 3:19-cv-00054-NKM-JCH Document 167 Filed 08/17/21 Page 3 of 5 Pageid#: 1513




  notice “reasonably in advance of deciding the issue.” In re Knight Pub. Co., 743 F.2d 231, 235

  (4th Cir. 1984).

         B. Less Drastic Alternatives

         No procedure other than sealing the Exhibits and Defendant’s Opposition to Plaintiff’s

  Motions to Quash will avoid the public disclosure of patient identifying information in compliance

  with 42 C.F.R. § 2.64. The patient has not consented to the release of his or her information. Using

  a fictitious name is impractical because Plaintiff has already disclosed the patient’s name and date

  of birth by filing the Exhibits. Additionally, the arguments made in Defendants’ Opposition and

  application for disclosure require the identification of the patient by name and discussion of the

  content of the medical records. Thus, no other option for preserving the patient’s confidentiality

  besides sealing the proceedings is permissible under 42 C.F.R. § 2.64.

         C. Specific Findings

         The Exhibits and Defendant’s Opposition contain medical information protected from

  disclosure by 42 C.F.R. § 2.64(a). Protection of highly confidential information is appropriate and

  permissible in federal court. See, e.g., Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978);

  United States v. Doe, 962 F.3d 139, 15-53 (4th Cir. 2020); Hanwha Azdel v. C&D Zodiac, No.

  6:12-cv-00023, 2013 U.S. Dist. LEXIS 204728 (W.D. Va. Aug. 7, 2013) (granting motion to seal).

  Given that 42 C.F.R. § 2.64(a) requires the patient’s information to be protected from public view

  and the patient has not filed a written consent to the disclosure of his or her information the Court

  must seal the proceedings pursuant to federal regulation. Defendants, therefore, seek the sealing

  of the Exhibits and Defendant’s Opposition pursuant to Local Rule 9 and 42 C.F.R. § 2.64(a).




                                                   3
Case 3:19-cv-00054-NKM-JCH Document 167 Filed 08/17/21 Page 4 of 5 Pageid#: 1514




     III.      CONCLUSION

            For these reasons, Defendants respectfully request that the Court grant their Motion to Seal

  and order the sealing of the Exhibits and Defendants’ Opposition to Plaintiff’s Motions to Quash.



  Dated: August 17, 2021                          Respectfully submitted,

                                                  /s/ Brittany A. McGill
                                                  Brittany A. McGill (VSB No. 92401)
   MARK R. HERRING                                Madeline M. Gibson (VSB No. 87561)
   Attorney General of Virginia                   Calvin C. Brown (VSB No. 93192)
                                                  Assistant Attorneys General
   SAMUEL T. TOWELL                               Office of the Virginia Attorney General
   Deputy Attorney General                        202 North 9th Street
                                                  Richmond, Virginia 23219
   MARSHALL H. ROSS                               Telephone: (804) 786-0082
   Senior Assistant Attorney General/             Facsimile: (804) 371-2087
   Trial Section Chief                            bmcgill@oag.state.va.us
                                                  mgibson@oag.state.va.us
                                                  cbrown@oag.state.va.us
                                                  Counsel for Defendants




                                                     4
Case 3:19-cv-00054-NKM-JCH Document 167 Filed 08/17/21 Page 5 of 5 Pageid#: 1515




                                    CERTIFICATE OF SERVICE

         I hereby certify that on the __ day of August, 2021, I electronically filed the foregoing with

  the Clerk of Court using the CM/ECF system, which will deliver a notice of electronic filing to all

  counsel of record in this case.


                                                /s/ Brittany A. McGill
                                                Brittany A. McGill (VSB No. 92401)
                                                Assistant Attorney General
                                                Office of the Virginia Attorney General
                                                202 North 9th Street
                                                Richmond, Virginia 23219
                                                Telephone: (804) 786-0082
                                                Facsimile: (804) 371-2087
                                                Email: bmcgill@oag.state.va.us

                                                Counsel for Defendants




                                                   5
